USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 1 of 18


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DANIEL MOLA,

               Petitioner,

                      v.                          CAUSE NO. 3:18-CV-306-PPS-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Daniel Mola, a prisoner without a lawyer, seeks habeas corpus relief from his

conviction for voluntary manslaughter out of the Lake County, Indiana Superior Court.

But because he has failed to establish that his conviction was contrary to or involved an

unreasonable application of clearly established federal law, the petition must be denied.

                                   Factual Background

       There’s a lot of anger in this world, and it sometimes manifests itself late at night

inside bars where alcohol fueled (and often absurdly trivial) exchanges can lead to bad

choices and deadly results. This case involves one of those encounters resulting in one

man being shot to death and another on the bad end of a lengthy prison sentence all

over a trifle—who had the right to a barstool. The scene played out at Buddy and Pals,

a local sports bar that people go to after a round of golf or a softball game. Here’s how it

turned into the scene of a shooting on the night in question as described by the Court of

Appeals of Indiana whose description I presume to be correct because the facts haven’t
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 2 of 18


been rebutted with clear and convincing evidence. 28 U.S.C. § 2254(e)(1). (I will also

flesh out more of the facts below.)

       On July 18, 2009, Christopher Elkins (“Elkins”) and Mola were at a bar
       called Buddy and Pal’s Place in Winfield, Indiana. Elkins was sitting at the
       bar area. When Elkins left his seat, Mola took his place. Later, Elkins
       returned and entered into a “heated” conversation with Mola. Both men
       appeared angry and yelled expletives at each other. Bar employees then
       separated the two, and Elkins left the bar area.

       Elkins accepted an offer from his friend, James Bannister (“Bannister”), to
       drive him home. As Bannister and Elkins were preparing to leave the bar,
       they walked past Mola who was still sitting in the bar area. Elkins shoved
       Mola’s barstool before walking out to the parking lot. After Elkins passed,
       Mola stood up, loaded a round into his handgun and approached the exit
       while holding the pistol. A bar employee tried to stop Mola, but Mola
       continued out to the parking lot.

       When Mola reached the parking lot, Elkins and Bannister were near the
       back of Bannister’s vehicle. Mola raised his firearm and yelled to Elkins,
       “[H]ey[,] [m*f*].” Elkins turned around and asked Mola, “[W]hat are you
       going to do[?] [S]hoot me[?]” Mola then fired two shots in “rapid”
       succession at Elkins, striking him in the abdomen. Elkins died as a result
       of his gunshot wounds.

       On July 20, 2009, the State of Indiana charged Mola with murder and
       carrying a handgun without a license.

ECF 12-13 at 2-3; Mola v. State, 2017 WL 5181625, at *1 (Ind. App. 2017).

       At trial, the prosecution pursued a conviction on the charge of murder or the

lesser-included offense of voluntary manslaughter, and Mola asserted self-defense. Trial

Tr. 1544-46, 1550-52. The first trial ended in a hung jury. ECF 12-13 at 3. At the second

trial, the prosecution introduced numerous witnesses who observed the interactions

between Mola and Elkins inside and outside of the bar and largely agreed on the

sequence of events. These witnesses included patrons, security, and waitstaff who were



                                             2
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 3 of 18


of varying degrees of familiarity with Mola and Elkins. According to these witnesses,

Elkins had developed personal animosity toward Mola for reasons that are unclear,

describing him as a wannabe who acted like a cop. Id. at 302-303, 635-36. Elkins decided

to confront Mola about these concerns that night at the bar and immediately started

bullying him; he called Mola “a liar and said he was a punk and all his weightlifting

didn’t matter.” Id. at 390. The ensuing argument escalated to the point that Elkins’

friend notified security staff. Id. at 253. As security staff moved to separate the two

patrons, the bullying continued. Elkins knocked Mola’s sunglasses from his head and

further taunted Mola by stomping on them, and kicking them toward Mola. Id. at 636,

690-91, 739-40. Shortly thereafter, Elkins paid his bill and left the bar with a friend who

had planned to drive him home. Id. at 253-56, 487-87.

       On his way out of the bar, Elkins shoved Mola’s stool. Id. at 488-89, 741-42, 775-

76. In response, Mola exclaimed, “Oh hell, no,” pulled out his handgun, and cocked it.

Id. at 393, 693-95, 742-43, 983-84, Security staff tried to stop Mola as he briskly pursued

Elkins and his friend out of the bar, but he told them, “Get the fuck off me,” which they

did after noticing his gun. Id. at 573-75, 935-36. In the parking lot, Mola approached

Elkins his back was turned, yelling, “Hey, fucker!” as he pointed the gun at him. Id. at

833-36, 984-85. Standing about twenty feet away from Mola, Elkins turned, displayed

his hands at his sides, and asked, “What, are you going to shoot me?” Id. at 579-82, 942-

43, 985-991. He got his unfortunate answer a second later; Mola shot him twice in quick

succession, and Elkins grabbed his stomach and fell to the ground. Id. He died at a

hospital later that night. Id. at 226-28, 915-16.


                                               3
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 4 of 18




       Another patron tackled Mola to the ground and dropped his gun. Id. at 582-84,

991-92. Pinned on the ground, Mola said, “I fucked up. I fucked up,” and asked for his

gun back so that he could shoot himself, though the patron declined. Id. Police officers

arrived and arrested Mola. Id. at 1039-40, 1059-60, These police officers testified that,

while still in the parking lot, Mola told them unprompted, “I know I shouldn’t have

shot him. It wasn’t justified. It wasn’t justified.” Id. He said, “The guy slapped the

glasses off my head and kicked my chair. When you go off, you go off.” Id.

       Mola also testified at trial, and his account on the objective facts differed from the

other eyewitnesses in only a few respects. According to Mola, as the victim kicked his

chair on his way out, he whispered, “This isn’t over.” Id. at 1303. Further, Mola pointed

the gun at the victim only after he turned and shot the victim only after he took five or

six steps toward Mola. Id. at 1311-12, 1375. When the victim continued to walk toward

Mola, he shot him again. Id. at 1313-14.

       Mola explained his decision to pursue the victim with a gun in hand as follows:

       Trial Counsel: All right. Then do you see where he goes?

       Mola: I turned, and I saw him walk out.

       Trial Counsel: And what did you do?

       Mola: I thought, well, this guy is crazy, and I said I don’t know what he’s
       about to do now. And I thought, well, what he’s about to do is get to his
       car. And I just thought to myself, I’m not going to wait here like a sitting
       duck, you know. I had already appealed to the bouncers, and they
       obviously weren’t sympathetic to what was going on.




                                              4
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 5 of 18


       Trial Counsel: Okay. So, you thought this through, and you felt like I
       can’t get any help here, is that right?

       Mola: It just kind of felt like I had seconds to act before this guy got to a
       car and possibly grabbed something.

                                             ***

       Trial Counsel: So, what did you do then?

       Mola: Well, I do own a gun, and, like I said, I thought I had a permit for it,
       so I pulled the gun, and I cocked it. I didn’t know what I was walking out
       into when I went out there, and so I went out there. And I thought if I
       could catch him before he got to a car and showed him that I had a gun
       and, basically, let him know, look, if you have anything else in store for
       me, it’s not going to happen. You’re going to have to get in your car and
       leave.

Trial Tr. 1298-99.

       Mola also disputed the police officers’ testimony that they did not prompt his

statements and explained that his comment that the shooting was not justified was

based on his mistaken understanding of self-defense. Id. at 1327-29. He explained, “ I

thought that the law was, unless a person was pointing a gun at you or something along

those lines, you were not to ever pull a trigger on them.” Id. at 1329. After closing

arguments, the jury found Mola guilty of voluntary manslaughter. Id.at 1575-76. He was

sentenced to thirty years.

                                 Description of the Claims

       Mola makes four claims, the first of which can be disposed of quickly. He claims

he did not receive adequate due process during State post-conviction proceedings. He

concedes that federal courts have found that procedural errors during post-conviction

proceedings are not a cognizable basis for habeas relief because there is no


                                              5
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 6 of 18


constitutional right to State post-conviction proceedings at all. See Pennsylvania v. Finley,

481 U.S. 551, 557 (1987); Tabb v. Christianson, 855 F.3d 757, 767 (7th Cir. 2017). He

nevertheless asks me to consider such a claim in this case. To grant Mola habeas relief

on this basis, I would have to find that the State court’s procedural rulings at the post-

conviction stage “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” See 28 U.S.C. § 2254(d)(1). But because the

Supreme Court has determined that there is no constitutional right to State post-

conviction proceedings, this claim is a nonstarter, and nothing more need be said about

it.

       Mola’s other three claims are: (1) that his lawyer was ineffective for failing to

retain a toxicology expert; (2) the prosecution’s failure to disclose a police report helpful

for the impeachment of a witness was a constitutional violation under Brady and Giglio;

and (3) that he is entitled to habeas relief because he received ineffective assistance of

counsel with respect to a missing verdict form from the first trial. I will address these

claims in order below after first dealing with a messy issue of procedural default.

                                     Procedural Default

       Before considering the merits of a habeas petition, I must first delve into the

murky world of procedural default. 28 U.S.C. § 2254(b)(1)(A); Lewis v. Sternes, 390 F.3d

1019, 1025 (7th Cir. 2004). This involves navigating a byzantine construct burdened with

procedural traps for the unwary. Make one misstep, and your case is a goner. One of

those traps is called “fair presentment.” What it means is that to get to the merits of a


                                              6
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 7 of 18


case a petitioner must fully and fairly present his federal claims to the state courts.

Boyko v. Parke, 259 F.3d 781, 788 (7th Cir. 2001). Fair presentment “does not require a

hypertechnical congruence between the claims made in the federal and state courts; it

merely requires that the factual and legal substance remain the same.” Anderson v.

Brevik, 471 F.3d 811, 814–15 (7th Cir. 2006) (citing Boyko, 259 F.3d at 788). It does,

however, require “the petitioner to assert his federal claim through one complete round

of state-court review, either on direct appeal of his conviction or in post-conviction

proceedings.” Lewis, 390 F.3d at 1025 (internal quotations and citations omitted). “This

means that the petitioner must raise the issue at each and every level in the state court

system, including levels at which review is discretionary rather than mandatory.” Id. at

1025-26. “A habeas petitioner who has exhausted his state court remedies without

properly asserting his federal claim at each level of state court review has procedurally

defaulted that claim.” Id. at 1026.

       Mola properly presented his ineffective assistance of counsel claims to the Lake

Superior Court, the Court of Appeals of Indiana, and the Indiana Supreme Court. ECF

12-10 at 26-39; ECF 12-13 at 11-15; ECF 12-14 at 9-12. Mola presented his failure to

disclose impeachment evidence claim for the first time in a motion to remand filed with

the Court of Appeals and also presented it in his petition to transfer to the Indiana

Supreme Court. ECF 12-14 at 14-15; ECF 12-15. Mola did not raise this claim with the

Lake Superior Court, and the State appellate courts did not waive or otherwise address

this procedural deficiency except to summarily deny the motion to remand. ECF 12-4 at

11. While it is clear that Mola did not satisfy the fair presentment requirement, the


                                              7
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 8 of 18


parties dispute whether the claim is procedurally defaulted or merely an unexhausted

claim that Mola could still raise in State court through a successive petition for post-

conviction relief.

        Section 12(b) of the Indiana Rules of Post-Conviction Remedies states as follows:

        The [appellate courts] 1 will authorize the filing of the [successive] petition
        if the petitioner establishes a reasonable possibility that the petitioner is
        entitled to post-conviction relief. In making this determination, the court
        may consider applicable law, the petition, and materials from the
        petitioner’s prior appellate and post-conviction proceedings including the
        record, briefs and court decisions, and any other material the court deems
        relevant.

For the reasons discussed below, I conclude that Mola could not establish a reasonable

possibility that the failure to disclose claim would entitle him to post-conviction relief in

State court. This conclusion is also supported by the State courts’ refusal to remand

Mola’s case for further post-conviction proceedings with respect to this claim. Because

Mola could not obtain the authorization to present this claim in a successive petition, it

is procedurally defaulted.

        Mola maintains that I should excuse his procedural default because the

prosecution prevented him from presenting this claim to the Lake Superior Court by

failing to disclose the police report that is the subject of his claim during the discovery

stage of his criminal proceedings. A habeas petitioner can overcome a procedural

default by showing both cause for failing to abide by state procedural rules and a




        1 “[B]efore a petitioner may file a successive post-conviction relief petition, a petitioner must

request and receive leave to pursue a successive petition from either this Court or the Indiana Supreme
Court.” Love v. State, 52 N.E.3d 937, 939–40 (Ind. App. 2016).


                                                     8
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 9 of 18


resulting prejudice from that failure. Wainwright v. Sykes, 433 U.S. 72, 90 (1977); Wrinkles

v. Buss, 537 F.3d 804, 812 (7th Cir. 2008). Cause sufficient to excuse procedural default is

defined as “some objective factor external to the defense” which prevented a petitioner

from pursuing his constitutional claim in state court. Murray v. Carrier, 477 U.S. 478, 492

(1986). The record reflects that Mola obtained the police report on his own through

public records requests in May 2017. ECF 12-15 at 7. Consequently, it is unclear why

Mola could not have obtained this report and presented this claim to the Lake Superior

Court during post-conviction proceedings, which concluded more than five years after

his trial. ECF 12-1 at 9-10; ECF 12-2 at 30. Nevertheless, the prosecution arguably should

have produced the report during pretrial discovery, so I will assume without deciding

that Mola has demonstrated cause and prejudice and consider the merits of the failure

to disclose claim. 2

                                               Discussion

        Having worked our way through the procedural thicket that plagues habeas

corpus litigation, it is now on to the merits of the claims. But first, some basics about the

standards that govern the decision making. Habeas corpus is an important error

correction tool that helps to ensure the proper functioning of the criminal justice system.

But the available relief is very limited. “Federal habeas review . . . exists as a guard

against extreme malfunctions in the state criminal justice systems, not a substitute for




        2Notably, federal courts have the discretion to consider claims for habeas relief under certain
circumstances even if such claims are procedurally barred. 28 U.S.C. § 2254(b)(2).


                                                     9
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 10 of 18


 ordinary error correction through appeal.” Woods v. Donald, 135 S. Ct. 1372, 1376 (2015)

 (quotations and citation omitted).

        Habeas relief can only be granted in one of two ways: if it is shown that the

 adjudication of the claim by the state court resulted “in a decision that was contrary to,

 or involved an unreasonable application of, clearly established Federal law, as

 determined by the Supreme Court of the United States;” or if the state court decision

 was based “on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding.” 28 U.S.C. § 2254(d). This is a demanding

 standard that has been described by the Supreme Court as being intentionally difficult

 to meet. “We have explained that clearly established Federal law for purposes of

 §2254(d)(1) includes only the holdings . . . of this Court’s decisions. And an

 unreasonable application of those holdings must be objectively unreasonable, not

 merely wrong; even clear error will not suffice.” Woods, 135 S. Ct. at 1376 (quotation

 marks and citations omitted). What this means is that to succeed on a habeas claim the

 petitioner must show that the state court’s ruling “was so lacking in justification that

 there was an error well understood and comprehended in existing law beyond any

 possibility for fair minded disagreement.” Id. In other words, a “state court’s

 determination that a claim lacks merit precludes federal habeas relief so long as

 fairminded jurists could disagree on the correctness of the state court’s decision.”

 Harrington v. Richter, 562 U.S. 86, 101 (2011).




                                               10
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 11 of 18


        1. Ineffective Assistance of Counsel - Toxicology Expert

        Mola argues that he is entitled to habeas relief because trial counsel did not

 adequately investigate the effect of alcohol on the victim and did not retain a toxicology

 expert to testify on the effects of alcohol and Prozac. He maintains that such evidence

 would have supported his testimony that the victim was irrational and aggressive and

 that the victim had advanced on him in the parking lot.

        To prevail on an ineffective assistance of counsel claim in the State courts, a

 petitioner must show that counsel’s performance was deficient and that the deficient

 performance prejudiced him. Strickland v. Washington, 466 U.S. 668 (1984). There is “a

 strong presumption that counsel’s conduct falls within the wide range of reasonable

 professional assistance; that is, the defendant must overcome the presumption that,

 under the circumstances, the challenged action might be considered sound trial

 strategy.” Id. at 689. The test for prejudice is whether there was a reasonable probability

 that “but for counsel’s unprofessional errors, the result of the proceeding would have

 been different.” Id. at 694. In assessing prejudice under Strickland “[t]he likelihood of a

 different result must be substantial, not just conceivable.” Harrington, 562 U.S. at 112.

 However, “[o]n habeas review, [the] inquiry is now whether the state court

 unreasonably applied Strickland. . .” McNary v. Lemke, 708 F.3d 905, 914 (7th Cir. 2013).

 “Given this high standard, even ‘egregious’ failures of counsel do not always warrant

 relief.” Id. (citing United States v. Draves, 103 F.3d 1328, 1335 (7th Cir. 1997)).

        At the post-conviction stage, the Court of Appeals of Indiana rejected this claim,

 relying on trial counsel’s testimony at the PCR hearing that he believed expert


                                                11
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 12 of 18


 testimony on the effects of alcohol and Prozac would have been cumulative given the

 ample testimony regarding the victim’s use of Prozac and consumption of alcohol and

 that such testimony could have harmed Mola by causing the jury to focus on the effect

 of alcohol on him. ECF 12-13 at 13-15. The appellate court found that trial counsel’s

 performance was not deficient and did not prejudice Mola, agreeing that such expert

 testimony would have been cumulative given the testimony regarding the victim’s

 intoxication. Id.

        After reviewing the record, I cannot conclude that the State court made an

 unreasonable determination regarding trial counsel’s decision to not present a

 toxicologist as an expert witness. Recall that an unreasonable application of a Supreme

 Court holding requires a showing that the decision is “objectively unreasonable, not

 merely wrong; even clear error will not suffice.” Woods, 135 S. Ct. at 1376. Mola does not

 come close to meeting that lofty standard here. The record contains ample evidence to

 suggest that Elkins was under the influence at the time of shooting, including testimony

 that he had been drinking and that he took Prozac on a daily basis. Trial Tr. 232-33; 273-

 75, 502-03. More significantly, the evidence overwhelmingly demonstrated the

 irrational, aggressive behavior that Elkins engaged in inside the bar, which consisted of

 him fixating on Mola despite no previous interaction, confronting him with baseless

 accusations of being a police officer and challenges to his masculinity, knocking his

 glasses off his head and stomping on them, and forcefully shoving his stool on the way

 out. In other words, the record is replete with evidence that Elkins behaved like a classic

 bully that night. But the jury nonetheless found that is not reason to shoot a man dead.


                                             12
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 13 of 18


         On this record, no reasonable juror could have questioned that the victim had an

 abnormal state of mind that night, whether or not induced by alcohol or Prozac, so the

 lack of a toxicology expert did not prejudice Mola. It simply would not have added a

 whole lot to this story. The jury was made well aware by Mola’s excellent trial counsel

 of Elkins’ aggressive mindset that night. Therefore, I agree with the Indiana Court of

 Appeals’ determination that “any evidence from a toxicologist would have likely been

 cumulative . . .” [ECF 12-13 at 15.] In sum, the failure to retain a toxicology expert is not

 a basis for habeas relief.

         2. Prosecutorial Misconduct - Failure to Disclose Material Evidence

         Mola argues that he is entitled to habeas relief because the prosecution failed to

 disclose material impeachment evidence. Specifically, he refers to a police report from

 the Lake County Police Department in which an officer represented that, a month prior

 to the incident, the police had been called by the victim’s stepson regarding a physical

 altercation at the victim’s residential address. ECF 51-1 at 96-100. The officer arrived at

 the residence but left when officers from Porter County arrived because it was outside

 of his jurisdiction. 3 Id. Mola has also submitted a police report from the Porter County

 Police Department identifying the victim as the stepdad and noting that neither party

 sought further action. Id. at 104-05.




         3 Mola obtained this record through a request targeting the victim’s former residential address.

 ECF 12-15 at 7. Though the issue of whether this failure to disclose was intentional or inadvertent is
 irrelevant for purposes of resolving this claim, it seems likely the prosecution did not disclose this report
 due to the fact that only the stepson, who has a different last name than the victim, is named in it.


                                                      13
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 14 of 18


        “[T]he suppression by the prosecution of evidence favorable to an accused upon

 request violates due process where the evidence is material either to guilt or to

 punishment, irrespective of the good faith or bad faith of the prosecution.” Brady v.

 Maryland, 373 U.S. 83, 87 (1963). “Impeachment evidence, however, as well as

 exculpatory evidence, falls within the Brady rule.” U.S. v. Bagley, 473 U.S. 667, 676

 (1985). “[F]avorable evidence is material, and constitutional error results from its

 suppression by the government, if there is a reasonable probability that, had the

 evidence been disclosed to the defense, the result of the proceeding would have been

 different.” Kyles v. Whitley, 514 U.S. 419, 433 (1995) (internal quotations and citation

 omitted).

        At trial, Elkins’ spouse testified that Elkins had played golf and attended a

 baseball game before going to the bar and further testified about her experience at the

 hospital after the shooting. Trial Tr. 224-28. On cross-examination, she testified as

 follows:

        Trial Counsel: Have you been around Mr. Elkins when he’s drinking
        before?

        Witness: Yes.

        Trial Counsel: And have you had occasion to observe him intoxicated?

        Witness: Yes.

        Trial Counsel: Let me put this as best I can. Some people are boisterous
        and animated when they’re drinking. Some get quiet and solemn. Some
        are lovers, and some are fighters. Where do you put him on that scale, or
        was he one way ever?




                                              14
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 15 of 18


           Witness: He was fine. He was never aggressive if that’s what you’re
           asking.

           Trial Counsel: Would there be times--never aggressive drinking?

           Witness: Never aggressive, drinking or otherwise.

 Id. at 230-31.

           Mola argues that this police report would have allowed trial counsel to impeach

 Mrs. Elkins testimony that her husband never acted aggressively and would have

 persuaded the jury to credit his testimony that Elkins approached him in the parking lot

 with violent intentions. Notably, her testimony as a whole was largely immaterial given

 the number of eyewitnesses at the bar and the fact she was not one of them. Further, the

 testimony that Elkins never acted aggressively was thoroughly discredited by the

 overwhelming and undisputed evidence of the victim’s bizarre and aggressive behavior

 inside the bar. Additionally, to the extent that Mola suggests that the police report could

 have been used for the purpose of showing the victim’s propensity for aggression,

 evidence could not have been admitted for that purpose. Ind. R. Evid. 404(b). Therefore,

 the claim that the prosecution failed to disclose the police report is not a basis for habeas

 relief.

           3. Ineffective Assistance of Counsel - Verdict Forms

           Mola argues that he is entitled to habeas relief because trial counsel did not

 inspect the verdict forms after his first trial in April 2010, which resulted in a mistrial.

 ECF 12-1 at 6. He contends that the failure to inspect these forms prevented him from

 asserting a failure to preserve evidence claim during post-conviction proceedings.



                                                15
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 16 of 18


 “[T]he destruction of potentially exculpatory evidence violates the defendant’s right to

 due process if (1) the State acted in bad faith; (2) the exculpatory value of the evidence

 was apparent before it was destroyed; and (3) the evidence was of such a nature that the

 petitioner was unable to obtain comparable evidence by other reasonably available

 means.” McCarthy v. Pollard, 656 F.3d 478, 485 (7th Cir. 2011) (citing Arizona v.

 Youngblood, 488 U.S. 51 (1988)). “The analysis [for failure to preserve claims] under the

 Indian[a] Constitution is identical to the federal analysis.” Terry v. State, 857 N.E.2d 396,

 406 n.8 (Ind. Ct. App. 2006) (citing Stoker v. State, 692 N.E.2d 1386, 1390 (Ind. Ct. App.

 1998)).

           After the trial court declared the first trial to be a mistrial, trial counsel

 interviewed the jurors. Appeal App. 159-60. The jurors verbally informed trial counsel

 that they had agreed not to convict Mola of murder or voluntary manslaughter but

 could not decide whether they should convict him of involuntary manslaughter or

 acquit him of all charges. Id. Trial counsel memorialized this information in an affidavit

 and presented it in an unsuccessful effort to persuade the trial court to dismiss the

 charges of murder and voluntary manslaughter and to retry Mola only on the charge of

 involuntary manslaughter. Id. at 138-86. At the post-conviction stage, Mola requested

 the verdict forms from the first case, but the Lake Superior Court responded that they

 could not locate them. ECF 12-1 at 13. They were never filled out because the jury

 couldn’t agree on a verdict. In other words, the forms were blank and therefore, likely

 discarded. It’s for this reason that the Court of Appeals of Indiana summarily rejected

 this ineffective assistance of counsel claim on the basis that it was unlikely that the jury


                                                   16
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 17 of 18


 completed verdict forms given that they did not reach a verdict, and Mola had

 submitted no evidence to the contrary. ECF 12-13 at 13.

        I agree that Mola would have needed some evidence that the jury had reduced

 their decision to acquit Mola on certain charges in writing to prevail, but this is only one

 of numerous defects with this claim. Mola also offers no explanation for why he

 believes that the State destroyed these blank verdict forms in bad faith or why his trial

 counsel’s affidavit regarding the jury’s statements is not a comparable alternative for

 the verdict forms or even a superior alternative given the likelihood that the jury left the

 forms blank. Moreover, a jury’s decision to acquit is simply not exculpatory—it does

 not represent a finding that the criminal defendant was innocent or did not commit the

 crime but instead represents the determination that the prosecution did not satisfy the

 burden of proving beyond a reasonable doubt that the defendant committed the crime

 as charged. See e.g., U.S. v. Mendoza-Acevedo, 950 F.2d 1, 4 (1st Cir. 1991) (“Our criminal

 jurisprudence is premised on the fact that a defendant is entitled to a ‘not guilty’

 verdict, whether or not the jurors believe he is innocent, if the government fails to meet

 its burden of proving guilt beyond a reasonable doubt.”); U.S. v. Isom, 886 F.2d 736, 738

 (4th Cir. 1989) (“A verdict of acquittal demonstrates only a lack of proof beyond a

 reasonable doubt; it does not necessarily establish the defendant's innocence.”);

 BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “exculpatory evidence” as

 “evidence tending to establish a criminal defendant’s innocence.”). Therefore, the claim

 that trial counsel did not inspect the verdict forms is not a basis for habeas relief.




                                              17
USDC IN/ND case 3:18-cv-00306-PPS-MGG document 53 filed 10/20/20 page 18 of 18


                                     Certificate of Appealability

        Pursuant to Section 2254 Habeas Corpus Rule 11, I must grant or deny a

 certificate of appealability. To obtain a certificate of appealability under 28 U.S.C. §

 2253(c), the petitioner must make a substantial showing of the denial of a constitutional

 right by establishing “that a reasonable jurist could debate whether (or, for that matter,

 agree that) the petition should have been resolved in a different manner or that the

 issues presented were adequate to deserve encouragement to proceed further.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000) (internal quotations and citations omitted). For the

 reasons explained in this order, there is no basis for encouraging Mola to proceed

 further.

        For these reasons, the court DENIES the habeas corpus petition; DENIES a

 certificate of appealability pursuant to Section 2254 Habeas Corpus Rule 11; and

 DIRECTS the clerk to enter judgment in favor of the Respondent and against the

 Petitioner.

        SO ORDERED on October 20, 2020

                                                   s/Philip P. Simon
                                                   JUDGE PHILIP P. SIMON
                                                   UNITED STATES DISTRICT COURT




                                              18
